                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

ROBIN MESEY and JENNIFER MESEY, )
                                    )
      Plaintiffs,                   )
                                    )
vs.                                 )                  Case No. 1: 19-CV-71 SNLJ
                                    )
CITY OF VAN BUREN, MISSOURI, et al.,)
                                    )
      Defendants.                   )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs' Motion for Taxation of Costs of Service to be

Assessed Against Defendant Charles Roper and for Attorney's Fees. [Doc. 13]. Defendant Charles

Roper ("Defendant Roper") did not file a response to Plaintiffs' Motion and the time to do so has

now passed. For the following reasons, the Court will grant Plaintiffs' motion.

       Federal Rule of Civil Procedure 4(d)(2) provides the following:

               If a defendant located within the United States fails, without good
               cause, to sign and return a waiver requested by a plaintiff located in
               the United States, the court must impose on the defendant: (A) the
               expenses later incurred in making service; and (B) the reasonable
               expenses, including attorney's fees of any motion required to
               collect those service expenses.

       The record indicates that Defendant Roper failed to return the waiver of service. Plaintiffs

have included an invoice documenting that Plaintiffs incurred an expense of $65.00 to obtain

personal service on Defendant Roper. (Pl. Ex. 2).

       In a sworn, averred motion, Plaintiffs' counsel James Schottel, Jr. states that he spent

3 .4 hours arranging personal service, filing the notice of private process server and requesting alias

summons, preparing the motion, memorandum in support of the motion and exhibits and
conducting legal research. Mr. Schottel seeks reimbursement at his hourly rate of $400.00 per

hour.Id

         The Court finds the amount of time expended by counsel and the hourly rate to be

reasonable. Because Defendant Roper failed to comply with Plaintiffs' request for waiver of

service of summons and because he has not shown good cause for the failure, the Court concludes

that Plaintiffs are entitled to reimbursement of costs in the amount of $65 .00 and attorney' s fees

in the amount of $1,360.00 for a total award of $1 ,425.00.

         Accordingly,

         IT IS HEREBY ORDERED that Plaintiffs' Motion for Taxation of Costs of Service to

be Assessed Against Defendant Charles Roper and for Attorney' s Fees is GRANTED. [Doc. 13]

         IT IS FURTHER ORDERED that Defendant Charles Roper is directed to pay Plaintiffs

$65 .00 as for the cost of service of summons and $1 ,360.00 as for attorney's fees for a total award

of $1 ,425.00.

         IT IS FURTHER ORDERED that Defendant Charles Roper shall pay Plaintiffs this total

award of total award of $1 ,425.00 within fourteen (14) days of the date of this Memorandum and

Order.

         Dated this   Ic-ft. day of September, 2019.


                                                              filtl ~ t ,
                                                       STEPHEN N. LIMBAUGH,J.
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
